CLOSING AGREEMENT ON FINAL DETERMINATION
COVERING SPECIFIC MATTERS

By and between

Internal Revenue Service
Director, Tax Exempt Bonds

-and-

Gold Bank
(EIN 48-0357520)

Under section 7121 of the Internal Revenue Code (the “Code”), Gold Bank (the
“Bank”) and the Commissioner of Internal Revenue (the “Commissioner” or
“Service”) make this closing agreement (the “Agreement”).

WHEREAS, the parties have determined the following facts and made the following
legal conclusions and representations:

A. The Service initiated an examination of the $150,000,000 City of Lee’s
Summit, MO, Multifamily Housing Revenue Bonds, (Affordable Housing Acquisition
Program), Series A, Series B and Series C, issued on July 19, 2001 (the
“Bonds”). The Series C Bonds were issued in the principal amount of $4,600,000
and purchased by the Bank.

B. As a result of the examination of the Bonds, on January 24, 2005, the Service
issued a Proposed Adverse Determination Letter pursuant to which the Service
determined the interest received by Bank on the Series C Bonds is not excludible
from the gross income of the Bank under section 103 of the Code.

C. The Bank relied upon certain certifications, representations, and/or opinions
of the City of Lee’s Summit, MO (the “Issuer”), The American Homeownership
Foundation (the “Conduit Borrower”), and Stinson Mag & Fizzell, P.C. (currently,
Stinson Morrison Hecker, L.P.) (“Bond Counsel”) in agreeing to purchase the
Series C Bonds.

D. As a result of the Bank’s reliance upon the certifications, representations
and opinions of the Issuer, Conduit Borrower and/or Bond Counsel, the Bank
excluded from its gross income interest received as the bondholder of the
Series C Bonds.

E. The Service initiated an examination of the Bank under Section 6700 of the
Code (the “6700 Examination”) with regard to the Bank’s participation in
connection with the issuance, sale, and purchase of the Bonds.

 

--------------------------------------------------------------------------------


Closing Agreement with Gold Bank, 48-0357520

F. The Bank and the Service desire to settle issues raised during the 6700
examination and the Bank’s liabilities for Federal income tax resulting from its
purchase of the Series C Bonds.

G. The terms of the Agreement were arrived at by negotiations between the Bank
and the Service and may differ from the terms of settlement of other similar
examinations, including examinations conducted under Section 6700 of the Code or
of other Series of the Bonds or of other bond issues examined or to be examined
by the Service.

H. The Service has not formally asserted any claims against the Bank with
respect to the Bonds. The Bank believes it has good and valid defenses to any
claims which the Service may formally assert under Section 6700 or as a result
of the Section 6700 Examination, and desires to reach an agreement with the IRS
to resolve any uncertainty with respect to the interest received by the Bank
from the Series C Bonds.

I. The Bank is willing to consent to a limited disclosure by the Service of
information concerning the existence and subject matter of this Agreement as
more specifically set forth in Paragraph 10 of this Agreement.

NOW IT IS HEREBY DETERMINED AND AGREED, PURSUANT TO THIS CLOSING AGREEMENT
EXECUTED BY THE PARTIES HERETO UNDER CODE SECTION 7121 THAT FOR FEDERAL INCOME
TAX PURPOSES:

1. Simultaneously with the execution and delivery of this Agreement, the Bank
shall pay the sum of One Million Two Hundred Ninety Nine Thousand Six Hundred
Eighty Eight Dollars ($1,299,688) (the “Settlement Amount”) to the Service.
Payment of this amount shall be made by certified or cashier’s check payable to
the U.S. Treasury and delivered to a duly authorized representative of the
Service. Payment of the Settlement Amount shall not be made with proceeds of
bonds described in section 103(a) of the Code.

2. This Agreement is executed with respect to the Federal income tax liability
of the Bank.

3. The Service will discontinue the 6700 Examination and will not assert any
penalties against the Bank under section 6700 of the Code with respect to any
actions or inactions taken by the Bank in connection with the issuance of the
Bonds, and effective upon the receipt of the Settlement Amount, the Service will
not impose any tax, penalty, additions to tax, additional amounts, adjustments
or assessments against the Bank with respect to any aspect of the issuance of
the Bonds or the Bank’s purchase and ownership of the Series C Bonds.

  2

--------------------------------------------------------------------------------


Closing Agreement with Gold Bank, 48-0357520

4. The Bank shall not be required to file any amended Federal income tax returns
to report interest received as a result of the Bank’s ownership of the Series C
Bonds, nor shall Gold Banc Corporation, Inc. or its subsidiary, Gold Capital
Management, Inc. which file consolidated Federal income tax returns with the
Bank.

5. No income shall be recognized by the Bank as a result of this Agreement or
any payments made pursuant to this Agreement.

6. No party shall endeavor by litigation or other means to attack the validity
of this Agreement.

7. This Agreement may not be cited or relied upon by the Service or any other
person or entity whatsoever as precedent in the disposition of any other case.

8. The Settlement Amount described in Paragraph 1 of this Agreement shall not be
treated as a deductible expense, or subject to credit or offset under any
circumstances, by the Bank or any other party, including any of its current or
former officers, directors, stockholders, agents, partners, employees, parents,
subsidiaries, affiliates, or members for Federal income tax purposes for any
year.

9. This Agreement is final and conclusive except that:

a) The matter it relates to may be reopened in the event of Bank’s fraud,
malfeasance, or misrepresentation of a material fact;

b) It is subject to the Internal Revenue Code sections that expressly provide
that effect be given to their provisions (including any stated exception for
Code Section 7122) notwithstanding any other law or rule of law; and,

c) If it relates to a tax period ending after the effective date of this
Agreement, it is subject to any law, enacted after the date of the Agreement,
that applies to that tax period.

10. The Bank hereby consents to disclosure by the Service of information
concerning the existence and subject matter of this Agreement to Members of
Congress, the press and the general public:

a) in the event of a default by the Bank on any term in this Agreement; or

  3

--------------------------------------------------------------------------------


Closing Agreement with Gold Bank, 48-0357520

b) to the extent the IRS deems necessary to correct any material misstatement
with respect to this Agreement in response to a public statement by the Bank or
an agent thereof.

11. The Service hereby consents to disclosure by the Bank of information
concerning the existence and subject matter of this Agreement to any
governmental agency or quasi-public agency, any party with regulatory authority
over the Bank, the press and the general public to the extent the Bank deems
necessary or appropriate.

12. Upon payment of the Settlement amount, the Service agrees that the Bank, and
the parties identified with particularity in the attached Exhibit A,
incorporated as if more fully set forward herein and designated by the parties
as confidential, are and shall be forever released and discharged from the
assertion of any Section 6700 amount by the Service with regard to the issuance
of the Bonds or the Bank’s purchase and ownership of the Series C Bonds.


By signing, the above parties certify that they have read and agreed to the
terms of this Agreement.

  4

--------------------------------------------------------------------------------


Closing Agreement with Gold Bank, 48-0357520

GOLD BANK:

TIN: 48-0357520     By: /s/ Malcolm M. Aslin     Title: CEO     Date: October
11, 2005  


COMMISSIONER OF INTERNAL REVENUE

By: /s/ W. Mark Scott   W. Mark Scott
Director, Tax-Exempt Bonds     Date: October 17, 2005  


  5

--------------------------------------------------------------------------------


Closing Agreement with Gold Bank, 48-0357520

Exhibit A

Individual Name    Title(s)/Positions(s) Held    Entity Names          Malcolm
Aslin    Director/President/CEO/Chairman    Gold Bank    "          "   
Director/COO/CEO    Gold Banc Corp.          Michael Gullion   
Director/President/CEO    Gold Bank    "          "    Director/President/CEO   
Gold Banc Corp.          Steven Rector    Executive V.P./Cashier    Gold Bank   
      Patrick Schiesel    Accounting Officer/VP    Gold Bank          J. Daniel
Stepp    Director/President    Gold Capital Mgt.          Richard Tremblay   
Executive V.P./CFO    Gold Banc Corp.   


  6
